                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
LORENDA HILL,                            :    Civil No. 1:17-cv-1491
                                         :
                       Plaintiff,        :
                                         :
              v.                         :
                                         :
                                         :
JAY W. GRAEN and WERNER                  :
ENTERPRISES, INC.                        :
                                         :
                       Defendants.       :    Judge Sylvia H. Rambo

                                     ORDER
       For the reasons set forth in the accompanying memorandum of law, IT IS

HEREBY ORDERED THAT the motion in limine filed by Defendants (Doc. 44)

is DENIED WITH PREJUDICE to the extent it seeks to preclude Plaintiff’s expert

witness, Dr. Kendra Kubala, from testifying at trial and DENIED WITHOUT

PREJUDICE to the extent it raises objections to potential hearsay testimony

included in Dr. Kubala’s testimony and expert report.


                                               s/Sylvia H. Rambo______________
                                               SYLVIA H. RAMBO
                                               United States District Judge

Dated: June 11, 2019
